Title: II. “Amicus Reipublicae” to John Mercereau, 17 May 1780
From: “Amicus Reipublicae”
To: Mercereau, John



Staten Island 17th May 1780

The 22d Regiment & Simcoe’s Cavalry occuppy ⟨the⟩ Redoubts at Richmond. The 82d Regt is Stationed at the Flag-Staff—at The Watering Place is the 57th British & 1 Hessian Regiment, Barton’s Battalion of about 120 Men & Stewart’s Horse abt 20 in Number, Buskirk’s extend from Freelands to Crusee’s. The Recruits obtained by desertion from your Army, when the River was frozen, are seperated from the Rest & incorporated by themselves—they constitute an additional Company & are commanded by the Cols Son—One Company of Hussars, new levied, are Quartered About the Provision Store, which Compy consists of 70 Men, 50 of whom are detached & Sent to New York to embark for Canada, being deserters from the Convention Army, they are ordered to be reinstated in their respective Corps to which they belong.
Works—Two Redoubts at the Flag-Staff, which can act in Conjunction, the principal is situated on the Bank near the declivity & the other on Cherry Hill nearly West containing a Small Valley between them Four Batteries adjacent to these Works on the Bank 2 of 3 & 2 of 2 Guns all eighteen Pounders. On the opposite Shore is ⟨also⟩ a Redoubt, but cant Say much concern’g it to be relied on—Three Redoubts at the Glebe, of which the Center is the principal containing 4 Guns, apparently 12 Pounders & a Magazine of Ammunition The others have two each—No Quantity of Provisions kept on the Island, but are occasionally Supp⟨lied⟩ from the City.

Amicus Reipublicae

